COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Marcus Anthony Shuff

Appellate case number:    01-21-00307-CR

Trial court case number: 10CR0506

Trial court:              405th District Court of Galveston County

Date motion filed:        September 2, 2021

Party filing motion:      Relator


       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 52.9.


Judge’s signature: ____/s/ Sherry Radack_______
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Rivas-Molloy and Guerra.


Date: __September 21, 2021___